DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election Acknowledged
Applicant's election with traverse of Group I, claims 1-9, in the reply filed on 08/09/2021 is acknowledged.  Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 
The traversal is on the ground(s) that (i) the claimed method produces unexpected results at least in part by increasing the density of the silicone resin coating so as to increase the insulation between particles of the soft magnetic powder, and (ii) it would not have been obvious to one of ordinary skill in the art to have combined Otsubo and Satsu because the silicone resin solutions are different in each document and that there is no silicone resin in Satsu.  This is not found persuasive for at least the following reasons:
With respect to (i), the argument is not commensurate in scope with technical feature as claimed (method of coating powders as recited in claim 1).  The claim does not recite a particular silicone resin coating density or a particular insulation level between particles of the soft magnetic powder.  Additionally, the claim is not specific as to parameters or characteristics of the silicone coating that achieve low iron loss.
With respect to (ii), “the focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge.”  MPEP § 2141(II).  Satsu teaches the need to enhance the wettability of iron particles by ensuring that insulating-layer forming solutions contain surfactants.  Col. 8, lines 52-56.  Although Satsu does not disclose silicone resin in the solution, the surfactant in Satsu enhances the ability of the insulating coating to form uniformly over iron particles.  This advantage is directly pertinent to Otsubo, which seeks to coat iron powders with an insulating material such as silicone resin.  Therefore, the fact that the solutions in Otsubo and Satsu and are different does not negate the prior art suggestion that additives like surfactants can be added to the solutions to improve their wettability and enhance uniform coverage over particles.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Three (3) information disclosure statement(s) (IDS) were filed on 11/30/2018, 01/17/2019, and 09/24/2019.  The information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1, 2, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-253030 (A) to Otsubo et al. (“Otsubo”) (abstract and computer-generated translation in file as of 11/30/2018) in view of JP 2014-31413 (A) to Takada et al. (“Takada”) (abstract and computer-generated translation in file as of 11/30/2018).
Regarding claim 1, Otsubo teaches a method for forming a silicone resin coating on particles for magnetic cores (coated magnetic particles).  Abstract; para. [Claim 1].  The method includes the following steps: (a) providing a solution containing silicone resin dispersed in water (mixing and dispersing silicone resin in water) (para. [0036], [0044], [0046]); (b) contacting the solution to particles so that the silicone resin adheres to the surface of each soft magnetic powder particle (para. [0045]); and (c) drying the soft magnetic particles after contacting (para. [0048]).
Otsubo does not teach a surfactant in the solution.
Takada, directed to silicone resin emulsions, teaches that adding surfactants to an emulsion of silicone resin and water enhances the stability of the emulsion.  Para. [0042]-[0044], [0052].  The emulsion has applications as a material for forming protective films or coatings on metal or as binder for metal sintered compacts.  Para. [0021], [0062], [0065], [0067].  It would have been obvious to one of ordinary skill in the art to have added surfactant to the silicone resin dispersion of Otsubo because the surfactant would stabilize the dispersion of the resin in water.
Regarding claim 2, Takada teaches that silicone resins can have average molecular weights of 1,000-30,000 or 1,000-100,000.  Para. [0029], [0032].
Regarding claim 8, Takada teaches a nonvolatile matter (solid content) (silicone resin) of 5-80% by mass (para. [0059]), which encompasses the claimed range.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Otsubo in view of Takada, as applied to claim 1 above, and further in view of US 2010/0212455 (A1) to Ohwaki et al. (“Ohwaki”).
Regarding claim 3, Otsubo teaches that the silicone resin contains a methyl group or phenyl group in the side chain (para. [Claim 2], [Claim 3]), but does not teach a percentage.
Ohwaki, directed to making iron-based soft magnetic powder for dust cores, teaches that silicone resins can contain methyl or phenyl groups.  Para. [0033]-[0035].  Although more phenyl groups improve heat resistance, thermal stability is decreased when the powders are annealed at high temperature due to the bulkiness of the phenyl group.  Para. [0035].  Accordingly, the amount of methyl groups is 50 mol% or more or 70 mol% or more (phenyl is 30-50 mol%) (para. [0035]), which falls within the claimed range.  It would have been obvious to one of ordinary skill in the art to have selected silicone resins for Otsubo containing the amount of phenyl groups suggested by Ohwaki, because that amount would help keep Otsubo’s powders stable when subjected to the high heat treatment temperatures (para. [0054]) of Otsubo.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Otsubo in view of Takada, as applied to claim 1 above, and further in view of US 2012/0001710 (A1) to Wakabayashi et al. (“Wakabayashi”).
Regarding claim 4, Otsubo teaches a soft magnetic powder that contains iron, Si, and Al (e.g., Sendust powder).  Para. [0028]-[0030].
Otsubo is silent regarding the hardness of the soft magnetic powder.
Wakabayashi, directed to powders for magnetic cores, teaches that Fe-Si-Al-based and Fe-Si-based alloy powders have Vickers hardness (Hv) of 230-1000 (para. [0016], [0023]), which falls within the claimed range.  This level of hardness is needed to ensure high packing factor during compression.  Para. [0021].  It would have been obvious to have ensured that the soft magnetic powder of Otsubo is 230-1000 Hv so that the powder are able to withstand compression pressures needed to form the compacted dust core articles.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Otsubo in view of Takada, as applied to claim 1 above, and further in view of US 2009/0121175 (A1) to Maeda et al. (“Maeda”).
Regarding claim 5, Otsubo is silent regarding the pencil hardness of the silicone resin coating.
Takada teaches that silicone resin emulsions can form coatings or films having a pencil hardness of 2H.  Table 1 – Examples 1 and 3.
Maeda, directed to soft magnetic materials for dust cores, teaches that the pencil hardness of an insulating coating film, such as silicone resin, should be 5H or more to .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Otsubo in view of Takada, as applied to claim 1 above, with evidence from Berthod et al., “Polyoxyethylene alkyl ether nonionic surfactants: physicochemical properties and use for cholesterol determination in food,” Talanta, 55, 2001, pp. 69-83 (“Berthod”).
Regarding claim 6, Takada teaches various nonionic system emulsifiers (surfactants).  An example is polyoxyethylene lauryl ether.  Para. [0042], [0043]; Example 2. 
Takada is silent regarding the molecular weight of the nonionic surfactants.  However, the molecular weight of a polyoxyethylene alklyl ether nonionic surfactant, such as polyoxyethylene-10-lauryl ether, is 626.  Page 71 – Section 2.1.  Thus, a person of ordinary skill in the art would understand that at least some nonionic surfactants in Takada have a molecular weight that falls within the claimed range of 300-700.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Otsubo in view of Takada, as applied to claim 1 above, with evidence from WO 2015/199696 (A1) Sawaguchi”) and American Meteorological Society Glossary of Meteorology (“AMS Glossary”).
Regarding claim 7, Otsubo does not specifically measure the saturated water vapor pressure during drying.  However, Otsubso teaches drying the coating at 100 degrees C.  Para. [0062].  The Teten’s formula can be used to calculate saturated water vapor pressure (E = 6.11*10^(7.5*t/(237.3+t)) (hPa) or (E = 0.611*10^(7.5*t/(237.3+t)) (kPa), where ‘t’ is temperature in degrees C.  Sawaguchi at page 11 – Formula 1; AMS Glossary – sole page.  Using the drying temperature of 100 degrees C in Otsubo, the saturated water vapor pressure is 102 kPa, which falls within the claimed range.  Thus, the drying in Otsubo takes place at a saturated water vapor pressure 20 kPa or higher.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Otsubo in view of Takada, as applied to claim 1 above, and further in view of WO 2016/014609 (A1) to Kennedy et al. (“Kennedy”).
Regarding claim 9, Otsubo is silent regarding the size of the silicone resin particles.
Kennedy, directed to water-dilutable silicone emulsions, teaches that the average volume particle size of the dispersed silicone particles in the emulsion is between 0.1 µm and 150 µm (between 100 nm and 150,000 nm) (para. [00116]), which overlaps the claimed range.  The emulsion is suited for providing continuous protective coatings on a substrate.  Para. [00139].  It would have been obvious to one of ordinary skill in the art to have selected silicone resin particles having the size suggested by Kennedy for the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
November 5, 2021